Citation Nr: 1429192	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for a left shoulder disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to a rating in excess of 20 percent for a left shoulder disability.

The issues of entitlement to service connection for headaches, to include as secondary to service connected left shoulder disability and entitlement to service connection for a neck disability, to include as secondary to service connected left shoulder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination with respect to his service-connected left shoulder disability in November 2010.  Consequently, more than three years have passed since the severity of this disability was last assessed through VA examination. 

Since the November 2010 VA examination, the Veteran and his representative have indicated that his conditioned has worsened.  See May 2011 Lay Statement and March 2014 Appellate Brief.  When, as here, the evidence suggests that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Therefore, this issue must be remanded in order to afford the Veteran a new and contemporaneous VA examination to assess the current severity of his service-connected left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder disability.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment. The examiner should also state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  To the extent possible, the examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should offer an opinion as to whether, due to the Veteran's service-connected left shoulder disability, he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided.

2. If the benefit sought is not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



